
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.50


SEPARATION AGREEMENT & RELEASE


        This is an Agreement between Home Depot U.S.A., Inc. (hereinafter "Home
Depot" or the "Company") and Roger Adams (the "Executive").

        WHEREAS, the Company and the Executive intend the terms and conditions
of this Agreement to govern all issues related to the Executive's employment and
termination from the Company and is intended to supersede and replace the
provisions set forth in any of his employment letters; and

        WHEREAS, the Executive acknowledges that he has been given a reasonable
period of time, up to and including twenty-one (21) days, to consider the terms
of this Agreement; and,

        WHEREAS, the Company advises the Executive to consult with a lawyer
before signing this Agreement; and,

        WHEREAS, the Executive acknowledges that the consideration provided him
under this Agreement is sufficient to support the releases provided by him under
this Agreement; and,

        WHEREAS, the Executive represents that he has not filed any charges,
claims or lawsuits against the Company involving any aspect of his employment
which have not been terminated as of the date of this Agreement; and,

        WHEREAS, the Executive understands that the Company regards the
representations by him as material and that the Company is relying on these
representations in entering into this Agreement,

        NOW, THEREFORE, the Company and the Executive agree as follows:

        1.    Employment Status and Termination Date.    Executive's last day of
employment shall be October 31, 2007 ("Termination Date").

        2.    Separation Payments.    Executive shall receive a payment of
$225,000, subject to applicable tax withholding, on May 1, 2008. Executive shall
receive eighteen (18) monthly separation payments of $37,500, subject to
applicable tax withholding, from May 1, 2008 through November 1, 2009.

        3.    Bonuses.    Executive will not be eligible to participate in the
Management Incentive Plan ("MIP") or Long Term Incentive Program ("LTIP") for
Fiscal Year 2007 or beyond, and Executive will not be eligible to receive
payments under any of the current LTIP cycles. Executive will not be eligible
for bonus payments of any other kind.

        4.    Benefits.    Executive's benefits (including the executive life
insurance and leased car programs) shall end on the Termination Date, pursuant
to the terms of such plans and applicable law. Executive shall receive a monthly
payment, in an amount to be determined by the Company, as a partial off-set for
his health care costs. Executive shall receive these monthly payments from
November 1, 2007 through the earlier of either (a) November 1, 2009, or
(b) Employee's acceptance of other employment with health care eligibility. The
Executive will be eligible to continue to participate in the Supplemental
Executive Choice Program, except for the retiree medical plan, for calendar year
2007.

        5.    Stock Options/Restricted Stock.    

(a)All of Executive's stock options that vest prior to the Termination Date must
be exercised within 90 days of the Termination Date. Executive's 32,954
outstanding, non-vested stock options that were scheduled to vest after the
Termination Date but before November 1, 2010 will vest on the Termination Date.
The 32,954 options may not be exercised until the following dates: 6,250 options
may be exercised as of February 24, 2008; 6,250 options may be exercised as of
February 24, 2009; 7,102 options may be exercised as of March 21, 2009; 6,250
options may be exercised as of February 24, 2010; and 7,102 options may be
exercised as of March 21, 2010. All

--------------------------------------------------------------------------------



32,954 options must be exercised by January 29, 2011, subject to forfeiture for
any earlier breach as provided in Paragraph 9. All other non-vested stock
options shall be forfeited on the Termination Date

(b)The restrictions on 40,250 outstanding shares of restricted stock, originally
scheduled to lapse after October 31, 2007, will lapse instead on the Termination
Date. All other shares of restricted stock shall be forfeited on the Termination
Date. All 40,250 shares are subject to forfeiture for any earlier breach as
provided in Paragraph 9.

(c)The Executive and Company acknowledge that the shares referenced in
Paragraph 5(b) shall constitute taxable income to Executive at the time of
vesting on the Termination Date; and that the vested stock options referenced in
Paragraph 5(a) shall be taxable to Executive when such options are exercised.
Accordingly, Executive acknowledges his obligations to pay all related
applicable federal, state and local income and employment taxes, and that the
Company is required to withhold applicable taxes with respect to these shares
and vested options. Accordingly, Executive hereby authorizes the Company to
withhold a sufficient number of shares necessary to satisfy said withholding
obligations.

(d)Executive shall not be eligible to receive any other equity-based awards.

(e)Executive is solely responsible for ensuring that his equity awards are
properly credited, exercised and handled as provided by the terms of the awards
as modified by this Agreement. Executive acknowledges that he may not rely on
the Merrill Lynch website in determining the exercise or expiration dates of his
equity awards. Executive should direct any inquiries to the Atlanta Branch of
Merrill Lynch at 404-264-7274; however, the Company is not responsible for any
incorrect information Executive might receive from Merrill Lynch.

        6.    Release of Claims.    The Executive and his heirs, assigns, and
agents release, waive and discharge the Company, its past and present parents,
subsidiaries, affiliates and related entities, and their respective past and
present predecessors, successors, assigns, representatives, directors, officers,
employees, and agents from each and every claim, action or right of any sort,
known or unknown, arising on or before the Effective Date.

(a)The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, religion, sexual orientation, national
origin, disability, age, or citizenship status; any other claim based on any
local, state, or federal prohibition, including but not limited to claims under
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, or the Americans With Disabilities Act; any
claim arising out of or related to any alleged express or implied employment
contract, any other alleged contract affecting terms and conditions of
employment, or an alleged covenant of good faith and fair dealing; or any claim
for severance pay, bonus, salary, sick leave, stocks, attorneys' fees, holiday
pay, vacation pay, life insurance, health or medical insurance or any other
fringe benefit, workers' compensation or disability.

(b)The Executive represents that he understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against the Company he is releasing,
and that he understands that he is not presently releasing any future rights or
claims that might arise after the Effective Date.

(c)The Executive further agrees never to sue the Company or its past and present
directors, officers, employees, parents, subsidiaries, affiliates, related
entities, and

2

--------------------------------------------------------------------------------



agents or cause the Company or its past and present directors, officers,
employees, parents, subsidiaries, affiliates, related entities, and agents to be
sued regarding any matter within the scope of the above release. If the
Executive violates this Paragraph, the Company may recover all damages as
allowed by law, including all costs and expenses, including reasonable
attorneys' fees, incurred in defending against the suit.

        7.    Confidential Information and Trade Secrets.    

(a)The Executive acknowledges that through his employment with the Company he
has acquired and had access to Confidential Information of the Company, its
parents, subsidiaries, affiliates or related entities. Executive further
acknowledges that he has not published, disclosed or used any of this
Confidential Information except in accordance with his duties for the Company.
The Executive agrees that, for a period of three years after the Effective Date,
he will hold in confidence all Confidential Information of the Company, its
parents, subsidiaries, affiliates or related entities and will not disclose,
publish or make use of such Confidential Information, unless compelled by law
and then only after Notice to the Executive Vice President, Human Resources of
the Company. Executive further agrees to return all documents, disks, or any
other item or source containing Confidential Information, or any other property
of the Company, its parents, subsidiaries, affiliates or related entities, to
the Company on or before the Effective Date. If the Executive has any question
regarding what data or information would be considered by the Company to be
Confidential Information, the Executive agrees to contact the Executive Vice
President, Human Resources for written clarification. "Confidential Information"
shall include any data or information, other than trade secrets, that is
valuable to the Company, its parents, subsidiaries, affiliates or related
entities and not generally known to competitors or outsiders, regardless of
whether the confidential information is in printed, written, or electronic form,
retained in the Executive's memory, or has been compiled or created by the
Executive. This includes, but is not limited to: marketing, advertising,
technical, financial, personnel, staffing, payroll, computer systems,
merchandising, strategic planning, information technology, product, vendor,
supplier, customer or store planning data, construction, trade secrets, or other
information similar to the foregoing.

(b)The Executive also acknowledges that through his employment with the Company
he has acquired and had access to Trade Secrets of the Company, its parents,
subsidiaries, affiliates or related entities. The Executive further acknowledges
that the Company, its parents, subsidiaries, affiliates or related entities have
made reasonable efforts under the circumstances to maintain the secrecy of their
Trade Secrets. Executive agrees to hold in confidence all Trade Secrets of the
Company, its parents, subsidiaries, affiliates or related entities that came
into his knowledge during employment by the Company and shall not disclose,
publish, or make use of at any time such Trade Secrets for so long as the
information remains a Trade Secret. "Trade Secret" means information, without
regard to form, including, but not limited to, any technical or non-technical
data, formula, pattern, compilation, program, device, method, technique,
drawing, process, financial data, financial plans, strategic plans, product
plans, or list of actual or potential customers or suppliers which is not
commonly known by or available to the public and which information: (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can derive
economic value from its disclosure or use and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

3

--------------------------------------------------------------------------------



(c)The Executive further acknowledges that his breach of any of the covenants in
this Paragraph 7 would result in immediate and irreparable harm to the Company,
its parents, subsidiaries, affiliates or related entities that cannot be
adequately or reasonably compensated at law. Accordingly, the Executive agrees
that the Company shall be entitled, if any such breach shall occur or be
threatened or attempted, if it so elects, to seek from a court a temporary,
preliminary, and permanent injunction, without being required to post a bond,
enjoining and restraining such breach or threatened or attempted breach by the
Executive.

        8.    Non-Competition and Non-Solicitation.    

(a)The Executive acknowledges that during his employment he provided services to
the Company, its parents, subsidiaries, affiliates, and related entities in all
locations that these entities conduct business. These services necessarily
required the Company to disclose the Confidential Information and Trade Secrets
of these entities to the Executive. The Executive further acknowledges that his
position allowed him to develop a personal relationship with certain customers,
suppliers and vendors of the Company, its parents, subsidiaries, affiliates, and
related entities, and to acquire knowledge of the affairs and requirements of
these customers, suppliers and vendors. The customers, suppliers and vendors
with whom the Employee has had business dealings with on behalf of these
entities are located throughout the world. As a result, the Executive agrees
that he will not, prior to November 1, 2010, enter into or maintain an
employment, contractual, or other relationship, either directly or indirectly,
to provide marketing, advertising, executive, or managerial services in the same
or similar manner as he did for the Company to any company or entity engaged in
any way in a business that competes directly or indirectly with the Company, its
parents, subsidiaries, affiliates or related entities, in the United States,
Canada, Puerto Rico, Mexico, or China prior to November 1, 2010, without the
prior written consent of the Executive Vice President, Human Resources of the
Company. Businesses that compete with the Company specifically include, but are
not limited to, the following entities and each of their subsidiaries,
affiliates, assigns, or successors in interest: Lowe's Companies, Inc.
(including, but not limited to, Eagle Hardware and Garden); Sears Holding Corp.
(including, but not limited to, Orchard Supply and Hardware Company); Wal-Mart;
RONA Inc.; B&Q; Ace Hardware; True Value Company; and Menard, Inc.

(b)In the event the Executive wishes to enter into any relationship or
employment prior to November 1, 2010 which would be covered by the above
non-compete provision, Executive agrees to request written permission from the
Executive Vice President, Human Resources of the Company prior to entering any
such relationship or employment. The Company may approve or not approve of the
relationship or employment at its absolute discretion.

(c)The Executive agrees that prior to November 1, 2010, he will not directly or
indirectly, on behalf of himself or any other entity or person, solicit or
encourage any person who is an employee of the Company, its parents,
subsidiaries, affiliates or related entities to terminate his or her
relationship with the Company, its parents, subsidiaries, affiliates or related
entities, or to refer any such employee to anyone, without prior written
approval from the Executive Vice President, Human Resources of the Company.

(d)The Executive acknowledges that the covenants in this Paragraph 8: (i) are
necessary for the protection of the legitimate business interests of the
Company, its parents,

4

--------------------------------------------------------------------------------



subsidiaries, affiliates, and related entities; (ii) are reasonable in terms of
time, geographic scope, and activities restricted; (iii) are designed to prevent
unfair competition and not to stifle the inherent skill and experience of the
Executive; (iv) will not interfere with the Executive's ability to earn a
livelihood; and (v) do not confer a benefit upon the Company disproportionate to
the detriment to the Executive. The Executive acknowledges that if he were to
breach any of the covenants in this Paragraph 8, such breach would result in
immediate and irreparable harm to the Company that cannot be adequately or
reasonably compensated at law. Accordingly, the Executive agrees that the
Company shall be entitled, if any such breach shall occur or be threatened or
attempted, if it so elects, to a seek from a court a temporary, preliminary, and
permanent injunction, without being required to post a bond, enjoining and
restraining such breach or threatened or attempted breach by the Executive.

        9.    Breach by Executive.    The Company's obligations to the Executive
under this Agreement are contingent on Executive's performance of his
obligations under this Agreement. Any breach by Executive of this Agreement will
result in the immediate cancellation of all Executive's outstanding stock
options and restricted stock, as well as entitle the Company to all its other
remedies allowed in law or equity, including but not limited to the return of
any payments that it made to Executive under this Agreement and the return to
the Company of any proceeds Executive received from stock options or restricted
stock exercised after November 1, 2007, to the extent permitted under federal,
state and local law.

        10.    Executive Availability.    Executive agrees to make himself
reasonably available to the Company to respond to requests by the Company for
information pertaining to or relating to the Company and/or the Company's
affiliates, subsidiaries, agents, officers, directors or employees which may be
within the knowledge of the Executive. Executive agrees to cooperate fully with
the Company in connection with any and all existing or future litigation,
charges, or investigations brought by or against the Company or any of its past
or present affiliates, agents, officers, directors or employees, whether
administrative, civil or criminal in nature, in which and to the extent the
Company deems the Executive's cooperation necessary. In conjunction with
Executive's commitments under this paragraph, the Company will reimburse the
Executive for reasonable out-of-pocket expenses incurred as a result of such
cooperation.

        11.    Non-Disparagement.    The Executive agrees that he will not make
or cause to be made any statements that disparage, are inimical to, or damage
the reputation of the Company, its parents, subsidiaries, affiliates, or related
entities, and their respective past and present predecessors, successors,
assigns, representatives, directors, officers, employees, and agents to anyone,
including but not limited to the media, internet blogs, public interest groups
and publishing companies.

        12.    Insider Trading.    The Executive acknowledges that until
January 1, 2008, he remains subject to the restrictions of the Company's
Securities Laws Policy applicable to Directors, Officers, and Designated
Associates, which permits trading only during designated window periods. After
January 1, 2008, the Securities Law Policy will no longer apply to the
Executive. However, the Executive acknowledges that through his employment with
the Company he may have learned material, non-public information regarding the
Company. The federal securities laws prohibit trading by persons while aware of
material, non-public information. The Executive should seek advice of his legal
counsel prior to conducting any transactions in the Company's stock if the
Executive thinks he may possess such information.

5

--------------------------------------------------------------------------------



        13.    Future Employment.    The Executive hereby understands and agrees
that he will not be re-employed by the Company in the future and that Executive
will never knowingly apply to the Company, its subsidiaries, affiliates, parents
or divisions for any job or position in the future.

        14.    Severability of Provisions.    In the event that any provision in
this Agreement is determined to be legally invalid or unenforceable by any court
of competent jurisdiction, and cannot be modified to be enforceable, the
affected provision shall be stricken from the Agreement, and the remaining terms
of the Agreement and its enforceability shall remain unaffected.

        15.    Right to Revoke this Agreement.    The Executive may revoke this
Agreement in writing within seven (7) days of signing it by sending written
notice of revocation to the Executive Vice President, Human Resources of the
Company. The Agreement will not take effect until the Effective Date. If the
Executive revokes this Agreement, all of its provisions shall be void and
unenforceable.

        16.    Effective Date.    The Effective Date shall be the day after the
end of the revocation period described in Paragraph 15.

        17.    Confidentiality.    The Executive shall keep strictly
confidential all the terms and conditions, including amounts, in this Agreement
and shall not disclose them to any person other than the Executive's spouse and
the Executive's legal or financial advisor, unless compelled by law to do so. If
a person not a party to this Agreement requests or demands, by subpoena or
otherwise, that the Executive disclose or produce this Agreement or any terms or
conditions thereof, the Executive shall immediately provide written notice to
the Executive Vice President, Human Resources of the Company and shall give the
Company an opportunity to respond to such notice before taking any action or
making any decision in connection with such request or subpoena.

        18.    Non-Assignment.    The Executive represents and warrants that as
of the date of this Agreement he has not assigned or transferred, or purported
to assign or transfer, to any person, firm, corporation, association or entity
whatsoever any released claim. Executive hereby agrees to indemnify and hold the
Company harmless against, without any limitation, any and all rights, claims,
warranties, demands, debts, obligations, liabilities, costs, court costs,
expenses, including attorneys' fees, causes of action or judgments based on or
arising out of any such assignment or transfer.

        19.    Entire Agreement.    This Agreement constitutes the entire
understanding between the parties. The parties have not relied on any oral
statements that are not included in this Agreement. Any modifications to this
Agreement must be in writing and signed by the Executive Vice President, Human
Resources of the Company.

        20.    Governing Law.    This Agreement shall be construed, interpreted
and applied in accordance with the law of the State of Delaware, without giving
effect to the choice of law provisions thereof. Executive and the Company hereby
irrevocably submit any dispute arising out of or relating to this Agreement to
the exclusive concurrent jurisdiction of the state and federal courts located in
Delaware. Executive and the Company also both irrevocably waive, to the fullest
extent permitted by applicable law, any objection either may now or hereafter
have to the laying of venue of any such dispute brought in such court or any
defense of inconvenient forum for the maintenance of such dispute, and both
parties agree to accept service of legal process from the courts of Delaware.

6

--------------------------------------------------------------------------------



        The Executive understands and acknowledges the significance and
consequences of this Agreement, that the consideration provided herein is fair
and adequate, and represents that the terms of this Agreement are fully
understood and voluntarily accepted.

Home Depot U.S.A., Inc.    
By:
 
/s/ Tim Crow

--------------------------------------------------------------------------------

Tim Crow
 
11-2-07

--------------------------------------------------------------------------------

Date
 
 
/s/ Roger Adams

--------------------------------------------------------------------------------

Roger Adams
 
11-25-07

--------------------------------------------------------------------------------

Date

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.50



SEPARATION AGREEMENT & RELEASE
